DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment/RCE filed 5/4/2022.
	Claims 1-19 were amended. No claims were added and none were canceled.
	Claims 1-19 are allowed.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-19 the applied art along with other considered art fail to disclose the claimed subject matter as recited in claims 1, 7, and 13, data processing method comprising: constructing a keyword library, by a processor, of comment corpus associated with a target object obtained from at least one of a plurality of comment providers, the keyword library comprising a plurality of keywords; extracting, by the processor, a plurality of partial comment corpora from the comment corpus, each partial comment corpus of the plurality of partial comment corpora comprising a plurality of comment words including at least one of the plurality of keywords in the keyword library, and one or more adjacent comment words from the comment corpus; combining, by the processor, the plurality of partial comment corpora to produce a candidate corpus; performing, by the processor, without further user query by a user, a topic clustering process on the candidate corpus of each keyword to obtain a subject term for the target object, the subject term includes at least one term in the candidate corpus and at least one term commonly used in a specific industry corresponding to the target object; and displaying, by the processor, to the user the subject term concurrently with the obtained comment corpus being displayed in a window, wherein constructing the keyword library of the obtained comment corpus associated with the target object comprises obtaining a plurality of candidate keywords in the obtained comment corpus associated with the target object which includes detecting a word in the window -2-Attorney Docket No. 00223.193.00US Application No: 16/587,440 in real time within an area of the window with a predetermined length and at a predetermined position, and determining whether the detected word is a candidate keyword.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winstanley 20170103110 related to optionalization and fuzzy search on online social network.
Chittar et al. 20110314031 related to product category optimization for image similarity searching if image-based listing in a network-based publication system.
Shapira et al. 20150227588 related to rule-based generation of search results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 13, 2022